— Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered August 27, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 31/2 to 7 years, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing, since his factual allegations did not establish a legal basis for the motion (see CPL 710.60 [1], [3]; People v Mendoza, 82 NY2d 415, 432-433 [1993]; People v Gomez, 67 NY2d 843 [1986]). Although defendant necessarily had direct knowledge of the relevant facts, he did not sufficiently allege that he was aggrieved by an unlawful search and seizure. Concur — Buckley, P.J., Marlow, Ellerin, Gonzalez and Sweeny, JJ.